"Wagner, Judge,
delivered, the opinion of the court.
The plaintiffs instituted a suit by attachment under the Landlord and Tenant Act, and the defendant filed in the cause a plea in the nature of a plea in abatement. The issues being made up and tried, on this plea they were found for the defendant and judgment was rendered thereon. From this j udgment the plaintiffs appealed.
Under our present statute, a judgment on a plea in abatement for the defendants, does not abate the suit, but it still continues as in an ordinary action, (1 Wagn. Stat., p. 189, § 42,) and proceedings by attachment under the Landlord and Tenant Act, are conducted in the same manner as provided by law, in cases of suits by attachment, (2 Wagn. Stat., p. 882, § 27,) as the cause still subsists in court and is not finally determined. It is plain, therefore, that an appeal will not lie from the judgment upon a plea in abatement. (Davis vs. Perry, 46 Mo., 449.)
The result is, that the appeal must be dismissed.
The other judges concur.